COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                                NO. 02-18-00012-CR
                                NO. 02-18-00013-CR

JOSE JUAN SILVA                                                    APPELLANT

                                           V.

THE STATE OF TEXAS                                                      STATE

                                        ----------

           FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                  TRIAL COURT NO. 1482906D, 1519979D

                                       ------------

                MEMORANDUM OPINION1 AND JUDGMENT
                                        ----------

      We have considered appellant’s “First Amended Motion To Withdraw

Notice Of Appeal.”       The motion complies with rule 42.2(a) of the rules of

appellate procedure. Tex. R. App. P. 42.2(a). Because this court has not yet

issued a decision in this case, we grant the motion and dismiss the appeals. See

Tex. R. App. P. 42.2(a), 43.2(f).


      1
          See Tex. R. App. P. 47.4.
                                          PER CURIAM

PANEL: PITTMAN, J.; SUDDERTH, C.J.; and BIRDWELL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 1, 2018




                              2